UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22951 FundX Investment Trust (Exact name of registrant as specified in charter) 2020 E. Financial Way, Suite 100, Glendora, CA 91741 (Address of principal executive offices) (Zip code) Jason Browne 235 Montgomery Street, Suite 1049 San Francisco, CA 94101 (Name and address of agent for service) 626-914-7363 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:September 30, 2014 Item 1. Reports to Stockholders. FundX Upgrader Funds 2014 Annual Report September 30, 2014 Table of Contents Shareholder Letter 4 FundX Upgrader Fund Manager’s Discussion of Fund Performance 6 Performance Chart 7 Schedule of Investments 8 FundX Aggressive Upgrader Fund Manager’s Discussion of Fund Performance 9 Performance Chart 10 Schedule of Investment 11 FundX Conservative Upgrader Fund Manager’s Discussion of Fund Performance 12 Performance Chart 13 Schedule of Investments 14 FundX Flexible Income Fund Manager’s Discussion of Fund Performance 15 Performance Chart 16 Schedule of Investments 17 FundX Tactical Upgrader Fund Manager’s Discussion of Fund Performance 18 Performance Chart 19 Schedule of Investments 20 FundX Tactical Total Return Fund Manager’s Discussion of Fund Performance 21 Performance Chart 22 Schedule of Investments 23 Statements of Assets and Liabilities 24 Statements of Operations 26 Statements of Changes in Net Assets 28 Financial Highlights 34 Notes to Financial Statements 40 Report of Independent Registered Public Accounting Firm 49 Expense Example 50 Additional Information 51 Board Approval of Investment Advisory Agreement 53 Annual Report 2014 Upgraderfunds.com 2 DAL Investment Company is a Knowledgeable Portfolio Management We’ve been managing portfolios of noload mutual funds since 1969. We monitor thousands of mutual funds and ETFs and make timely portfolio changes. A Strategy You Can Understand We developed the Upgrading strategy, which is designed to keep our portfolios invested in top-ranked funds. Upgrading ranks noload mutual funds and ETFs based on recent performance. We buy top performers and hold these funds only while they remain top ranked. FundX Upgrader Funds The FundX Upgrader Funds are a series of mutual funds that invest in underlying mutual funds and exchange traded funds (ETFs) based on our Upgrading strategy. The Funds offer various levels of potential risk and reward. A Portfolio that Responds to Market Changes Market leadership rotates between large-cap and small-cap stocks, growth and value styles of investing, and geographic regions. Our Upgrading strategy aligns the FundX Upgrader Fund portfolios with leadership trends. The FundX Upgrader Funds have the flexibility to invest both domestically and globally in the sectors, regions and strategies we identify as being in sync with current market leadership. Registered Investment Advisor (RIA) The firm starts publishing NoLoad FundX newsletter. The firm packages its most popular growth model as a mutual fund, introducing the FundX Upgrader Fund (FUNDX). Inception of three additional funds: FundX Aggressive Upgrader Fund (HOTFX), FundX Conservative Upgrader Fund (RELAX), and FundX Flexible Income Fund (INCMX). DAL Investment Company is renamed FundX Investment Group. 3 Annual Report 2014 September 30, 2014 Dear Shareholders, It’s been a strong year for investors. US stock and bond markets and most of the FundX Upgrader Funds had good gains. As of our last Annual Report dated September 30, 2013, the S&P 500 and Dow Jones Industrial Average continued to hit new highs. Sell-offs have been relatively minor and were usually countered by investors who saw each pullback as a chance to buy in at lower prices. U.S. Large-caps Take the Lead Small-cap indexes haven’t fared as well in 2014. Small-caps were among the best performers in 2013, and the equity Upgrader Funds participated in the small-cap trend. But in 2014, large-caps began to outperform, while small-caps faltered. This led to an unusually large divergence between large- and small-cap stocks. For the 12 months ending September 30, 2014, the large-cap S&P 500 was up 19.6% while the small-cap Russell 2000 gained just 3.9%. As we explain in the Manager’s Discussion of Fund Performance, this led us to make important changes to the equity Upgrader Fund portfolios. When large-cap stocks lead, many investors become tempted to abandon their diversified or active portfolios in favor of relatively low-cost index funds. We saw this in the late 1980s and again in the late 1990s, and we’re seeing it yet again today. But markets change over time, and while the S&P 500 is doing well now, it won’t always be the best place to be. The equity Upgrader Fund portfolios are participating in the large-cap U.S. trend, but the Funds aren’t limited to just large-caps. The Funds have the ability to take advantage of leadership in foreign stocks, small- and mid-cap stocks and both growth and value stocks – when these stocks are doing well. Bond Market Defied Predictions Many predicted that interest rates would rise in 2014. In fact, 97% of the economists surveyed by Bloomberg in January 2014 predicted rates would increase in the next six months. But rates remained low during the Annual Report period, and even fell to lower levels at times. Investors who avoided bonds because they feared higher rates missed out on good returns. Interest rates usually change in response to changing economic factors. A sharp spike in inflation or a rapid increase in economic growth (particularly in jobs and wages) could trigger higher rates. But lately the environment has supported lower rates: inflation has been low, and the labor market and the overall economy have been growing slowly. We realize that interest rates will rise eventually, but we also acknowledge that there are reasons why rates could stay at current levels or even decrease for a time. Rather than trying to predict if or when rates will rise, we focus on what we can observe today, and that’s what areas of the bond market have been bringing in good returns. Then we adapt our portfolios as market conditions change. This strategy has kept our Flexible Income Fund focused on high-yield and strategic bonds, as well as higher-quality intermediate-term bonds. New, Independent Trust We are grateful for the overwhelming support of shareholders for our new trust. The Funds are now governed by an independent board of trustees who work on behalf of shareholders like you. The trust oversees the fund’s managers, accountants, distributors, and other service providers, and holds them accountable. Thank you for your continued support. Janet Brown President, FundX Investment Group
